Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Joyce on 06/01/2022.
The claims have been amended as follows:
Claim 1:   (currently amended)   An effluent disposal system that receives effluent from a plumbing system and that is adapted to collect heat from the effluent, the effluent disposal system comprising: 
a first layer, a second layer, and a third layer, each of the respective layers 
the first layer configured as a finish layer, 
the second layer configured as a thermal transfer layer that includes a thermal transfer medium; 
the third layer configured as an effluent dispersion area that includes one or more components that are configured as a drainage field to allow the effluent to spread downward throughout the drainage field and experience microbial action; and
the configuration of the second layer and third layer, relative to one another, arranged to prevent effluent from dispersing down upon the thermal transfer layer; 
wherein the thermal transfer medium moves through the thermal transfer layer and absorbs heat that rises up from the effluent dispersion area. 

Claim 2: (original) The effluent disposal system of claim 1, further including a pump that causes the thermal transfer medium to pass through the thermal transfer layer.

Claim 3: (original) The effluent disposal system of claim 1, further including a clean fill layer beneath the thermal transfer layer. 

Claim 4: (original) The effluent disposal system of claim 1, further including a bottom restrictive layer beneath the thermal transfer layer.

 Claim 5: (original) The effluent disposal system of claim 1, wherein the thermal transfer medium is water. 

Claim 6: (previously presented) The effluent disposal system of claim 1, wherein the thermal transfer medium is ethanol. 

Claim 7: (currently amended) The effluent disposal system of claim 1, further including an insulating layer and an air vent, the insulating layer positioned between the first and second layers. 

Claim 8: (original) The effluent disposal system of claim 1, wherein the thermal transfer layer is comprised of tubing. 

Claim 9: (original) The effluent disposal system of claim 8, wherein the tubing is made of high density polyethylene. 

Claim 10: (currently amended) A heating and cooling system comprising: 
an effluent disposal system that receives effluent from a plumbing system, the effluent disposal system including a first layer, a second layer, and a third layer, each of the respective layers 
the first layer configured as a finish layer; 
the second layer configured as a thermal transfer layer that includes a thermal transfer medium; and
the third layer configured as an effluent dispersion area that includes one or more components that are configured as a drainage field to allow the effluent to spread throughout the drainage field and experience microbial action; and
[[A]] a heat pump system that is connected to the thermal transfer layer; 
wherein the thermal transfer material flows through the thermal transfer layer where it absorbs heat from the effluent and passes through the heat pump system where it provides the temperature differential for a heat exchanger in the heat pump system. 

Claim 11: cancelled. 

Claim 12: (currently amended) The heating and cooling system of claim 10, the heat pump system including a pump that causes the thermal transfer material to pass through the thermal transfer layer.

Claim 13: (original) The heating and cooling system of claim 10, further including a clean fill layer beneath the thermal transfer layer. 

Claim 14: (original) The heating and cooling system of claim 10, further including a bottom restrictive layer beneath the thermal transfer layer. 

Claim 15: (previously presented) The heating and cooling system of claim 10, wherein the thermal transfer material is water. 

Claim 16: (currently amended) The heating and cooling system of claim 10, further including an insulating layer and an air vent, the insulating layer positioned between the first and second layers. 

Claim 17: (original) The heating and cooling system of claim 10, wherein the thermal transfer layer is comprised of tubing. 

Claim 18: (original) The heating and cooling system of claim 17, wherein the tubing is made of high density polyethylene. 

Claim 19: (previously presented) The effluent disposal system of claim 1, further including an insulation layer horizontally positioned above the thermal transfer layer and beneath the finish layer, the insulation layer adapted to maintain the natural temperature of the effluent disposal dispersion area that is warmed by heat emitted from the effluent. 

Claim 20: (previously presented) The effluent disposal system of claim 19, wherein the insulation layer is comprised of closed cell sheets that cover a majority of the thermal transfer layer.

	In the Specification, in paragraph [0029], in lines 13-14, “a convention pump” has been replaced with -- a standard, geothermal heat pump system --  and in paragraph [0030], in line 1 “A” has been replaced with -- the -- . 

The following is an examiner’s statement of reasons for allowance: The arguments in Applicants Arguments/Remarks of 05/13/2022 regarding claim patentability over the previously applied Sing patent 5,958,239 concerning recitations in instant claims 1 and 10 of specific arrangement and configuration of the respective layers of the effluent disposal system relative to each other and particularly of second, thermal transfer layer positioned above the third layer and of the third layer configured as an effluent dispersion area having component(s) configured as a drainage field to allow effluent to spread downward through the drainage field and experience microbial action are persuasive. 
Of the newly cited prior art, McCrorie et al PGPUBS Document US 2002/0144807 and  Ankeny PGPUBS Document US 2016/0231011 are of particular interest for teaching layered systems combining wastewater and sewage treatment, dispersion and drainage and heat transfer to generate heating and/or cooling of fluid being circulated. However, neither McCrorie or Ankeny teach the instantly claimed specific arrangement and configuration of the respective layers of the effluent disposal system relative to each other.
The Examiners Amendment mitigates 35 U.S.C. 112 (a) and (b) issues in claims to make the claims more consistent with the Specification, and to resolve issues regarding grammatical clarity, and nexus regarding structural relationship between components. Support for the deleting of “approximate” regarding horizontal orientation of layers in claims 1 and 10 is in claims 1 and 19 as originally filed and in paragraph [0007] of the Specification; support for recitation of insulating layer location in claims 7 and 16 is found in claim 19 as originally filed and paragraph [0034] of the Specification; and support for recitation of the pump of claim 12 being included as a heat pump system component as introduced in claim 10 is found in paragraphs [0029 and 0030] of the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/01/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778